DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 9, 15-16, 25 have been amended and Claims 19 and 23-24 have been canceled, which are currently pending in the instant application presented herein. 
 
Response to Arguments
3.	Applicant’s arguments, see pages 12-15 of Remarks, filed 01 July 2021, with respect to the rejections of claims 1, 16, 17, 18, 20-22, 26-29, and 32 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference(s) below.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-18, 20-22, 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al., (U.S. Patent Publication # 20170093793 A1, hereafter Waldron) in view of Ruiz et al., (U.S. Patent Publication # 20040199493 A1, hereafter Ruiz), in further view of Earl et al., (U.S. Patent # 9300623 B1, hereafter Earl)  in further view of Smith et al., (U.S. Patent Publication # 2014/0143331 A1, hereinafter as Smith) and in further Schuster et al. (U.S. Publication No.  2001/0034657 A1)
a.) Consider claim 1, Waldron teaches a method, performed by a computing system having one or more processors, the method comprising:
receiving, by a whitelist domain name registry system, from an internet domain name registrar on behalf of a registrant, a first set of one or more commands to register a first domain name on behalf of the registrant [Figure 1; 0026 - System 100 may include a verification service provider device 102 that performs registry services and receives and processes verification requests relating to domain name operations, e.g. creating a domain name registration] [0027 - System 100 further may further include a registrar device 106 that receives requests from a client device 108 to facilitate performance of registry operations];
wherein the first set of one or more commands to register the first domain name on behalf of the registrant include: credentials for the registrant, and the first domain name [0026 - verification requests related to domain name operations may include operations on domains, for example, creating, changing, or deleting a domain name registration, operations on a host, for example, a device that hosts the domain, and/or operations on a contact, for example, a registrant or owner of a domain name];
sending, by the whitelist domain name registry system to a verification system, the credentials for the registrant [Figure 1; 0026 - System 100 may include a verification service provider device 102 that performs registry services and receives and processes verification requests relating to domain name operations, e.g. creating a domain name registration];
receiving, by the whitelist domain name registry system, from the verification system, an indication that the verification system has approved the registrant to register the first domain name [0044 - FIG. 3 illustrates some components of a registrar device 300 for facilitating a registry operation] [0046 - a verification code may be 
in response to receiving, from the verification system, the indication that the verification system has approved the registrant to register the first domain name, generating a whitelist domain name [0046 - If a verification code was received from the verification service provider indicating that the requirements needed for the verification process were met, then the registry operation requester 306 may generate a request to the registry device to perform the client device's request to perform the registry operation];
writing the generated whitelist domain name to the whitelists domain name registry system [0049 - The verification request, the input used to process the verification request, and the result of the verification process, which may include the verification code may be associated together and stored in memory 316] [0051 - Registry database 420 may include profiles 420. Each profile may have associated therewith a set of requirements that are required for a particular registry operation for a particular locality. According to some examples, each registrar and/or registrar device may be associated with one or more profiles for registry operations];
wherein writing the generated whitelist domain name to the whitelist domain name registry system indicates that the first domain name is approved to be registered on behalf of the registrant [0051 - Registry database 420 may include profiles 420. Each profile may have associated therewith a set of requirements that are required for a particular registry operation for a particular locality. According to some examples, each registrar and/or registrar device may be associated with one or more profiles for registry operations]; [0051 - Each of the requirements in each of the profiles may have associated therewith an indicator whether a verification code is "required", "supported", or "not supported."] [0057 - A compliant status indicator may indicate that the object is compliant to the locality profile].
However, Waldron does not explicitly teach, wherein the generated whitelist domain name is not identical to the first domain name; receiving, at a target domain name registry system, a second set of one or more commands to register the first domain name on behalf of the registrant; wherein the target domain name registry system is different from the whitelist domain name registry system; generating, by the target domain name registry system, the whitelist domain name; determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain name registry system; and in response to 
In an analogous art, Ruiz teaches the claimed feature(s) wherein the generated whitelist domain name is not identical to the first domain name [0051 - The Registrar's web site may also generate additional similar domain names and, if the generated domain names are determined to be available, display the available alternative domain names to the Customer 20. The similar domain names may be generated by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word];
receiving, at a target domain name registry system, a second set of one or more commands to register the first domain name on behalf of the registrant [Figure 6; 0038 - a Customer 20 is allowed to register one or more domain names over the Internet 600 via a Registrar 24];
wherein the target domain name registry system is different from the whitelist domain name registry system [0075 – Figure 6 shows a first registrar 605 and a second registrar 24].
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Ruiz by incorporating the idea of optimized internal databases, in order to periodically download the registered domain names with their corresponding web sites, from domain name registries, thereby searches are much faster than prior art searches of domain name registries (See Ruiz, Paragraph 0017).
Another analogous art Earl further teaches generating, by the target domain name registry system, the whitelist domain name [Column 4, lines 30-35, Figure 1 - a valid list data store 110 that comprises authorized domain name to IP address mappings is provided and used by the Authoritative DNS server 112]; 

retrieving, by the target domain name registry system, registration information for the generated whitelist domain name [Column 9, line 54 to Column 10, line 27; Figure 3, blocks 308-310 - After detecting a discrepant domain name mapping, a request is sent to the authoritative DNS server for a domain name to IP address mapping list. The mapping list is then sent to the checking application via the authoritative DNS server]; 
comparing, by the target domain name registry system, the retrieved registration information to registration credentials [Column 9, line 54 to Column 10, line 27; Figure 3; Block 312 - the discrepant domain name mapping is compared with the domain name mapping list received from the authoritative DNS server via the checking server];
evaluating, by the target domain name registry system, the second set of one or more commands to register the first domain name on behalf of the registrant based at least in part on the comparison of the retrieved registration information to registration credentials [Column 9, line 54 to Column 10, line 27; Figure 3, Block 312 – The discrepant domain name mapping is evaluated with the domain name mapping list received from the authoritative DNS server, determining whether the discrepant domain name mapping exists or does not exist in the received domain name mapping list].
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Earl by incorporating the idea of the checking server and the checking application along with the valid list, in order to promote a more rapid propagation of DNS record changes, thereby reducing the risk that the domain name to IP address mappings that are being used are invalid or tampered with by attackers (See Earl, Column 4, lines 10-17).
The combined teachings of Waldron/Ruiz/Earl do not explicitly teach in response to determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain 
However, Smith in a similar field of endeavor discloses a system and method for providing domain name suggestions including:
in response to determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain name registry system . . . writing, by the target domain name registry system, the first domain name to a domain name system (DNS) server associated with the target domain name registry system (generated domain name suggestions that are available for registration may be analyzed and "bad" domain name suggestions may be eliminated. For example, a generated domain name may have been previously presented to this and/or other customers for registration, and bad domain name results may be determined by comparing the generated domain names with lists of domain names with lists of domain names known to have been associated with botnets, suggested domain names are recorded and may be provided to customers, pars [0042-0043 and [0045]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the teachings of Smith in Waldron/Ruiz/Earl to maintain suggested domain names. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Waldron/Ruiz/Earl/Smith to improve identifying and suggesting available domain names. 
The combined teachings of Waldron/Ruiz/Earl/Smith do not explicitly teach:
 wherein the generated whitelist domain name is generated based at least in part on the first domain name and includes at least portion of a whitelist subdomain name; 
wherein the first domain name is not currently registered in the target domain name registry system at the time of the evaluating; and
wherein the writing step is written so that the first domain name is registered in the target domain name registry system.
However, Shuster in a similar field of endeavor discloses a method for conducting Internet domain name service to users including:

wherein the first domain name is not currently registered in the target domain name registry system at the time of the evaluating; and
wherein the writing step is written so that the first domain name is registered in the target domain name registry system (domain management system comprises a database, par [0023], At this website, prospective sub-domain name buyers use the domain name management search engine to locate domain names available in its database.  After locating a particular domain name, the desired sub-domain name is select.  If this sub-domain name is currently available, the prospective sub-domain name buyer fills out an on-line application requesting service; otherwise, an unavailability message with a list of similar sub-domains is sent, and the prospective sub-domain name buyer is asked to reselect a sub-domain name, once the domain name management system updates its database, a message confirming the transfer of rights of the particular sub-domain name is sent both to the sub-domain name buyer and the domain name owner, par [0027]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the teachings of Shuster in Waldron/Ruiz/Earl to suggest allow sub0domain names. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Waldron/Ruiz/Earl/Smith/Schuster to minimize complications in the creation of sub-domain/domain name combinations (par [0007]). 


b.) Consider claim 2, Waldron does not explicitly teach the method of claim 1, wherein each domain name registry system is a Shared Registry System.
In an analogous art, Ruiz teaches the claimed feature(s) wherein each domain name registry system is a Shared Registry System [0041 - One method for checking the availability of domain names involves querying the appropriate Registry 22 Shared Registration System (SRS) assigned to the selected TLD].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

c.) Consider claim 3, Waldron teaches the method of claim 1, further comprising wherein the first set of one or more commands to register the first domain name further includes credentials for the Internet domain name registrar [0026 - verification requests related to domain name operations may include operations on domains, for example, creating, changing, or deleting a domain name registration, operations on a host, for example, a device that hosts the domain, and/or operations on a contact, for example, a registrant or owner of a domain name].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

d.) Consider claim 4, Waldron teaches the method of claim 3, further comprising sending the credentials for the Internet domain name registrar to the verification system [Figure 1; 0026 - System 100 may include a verification service provider device 102 that performs registry services and receives and processes verification requests relating to domain name operations, e.g. creating a domain name registration].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 3.

f.) Consider claim 5, Waldron does not explicitly teach the method of claim 1, wherein the second set of one or more commands to register the first domain name on behalf of the registrant further includes credentials for the Internet domain name registrar.
In an analogous art, Ruiz teaches the claimed feature(s) wherein the second set of one or more commands to register the first domain name on behalf of the registrant further includes credentials for the Internet domain name registrar [0075 - A Customer 20 may indicate on the Second Registrar's web site that the Customer 20 wants to transfer a domain name from a First Registrar 605, i.e. the currently sponsoring Registrar of record, to a Second Registrar 24. The domain name with a status flag indicating a transfer request, e.g. pendant, and the necessary registration information may be stored in a table in the Internal Database 601].


g.) Consider claim 6, Waldron does not explicitly teach the method of claim 1, wherein the generated whitelist domain name further includes an identifier for the Internet domain name registrar.
In an analogous art, Ruiz teaches the claimed feature(s) wherein the generated whitelist domain name further includes an identifier for the Internet domain name registrar [0077 - The Verify WHOIS Service 812 may parse the registrant's name and administrative contact's email address from the full WHOIS record for a comparison to the registrant name and administration email address that the Customer 20 gave the Second Registrar 24 when selecting to transfer the domain name].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

g.) Consider claim 7, Waldron does not explicitly teach the method of claim 6, wherein the whitelist domain name includes a concatenation of at least the first domain name, the identifier for the registrant, and the identifier for the Internet domain name registrar.
In an analogous art, Ruiz teaches the claimed feature(s) wherein the whitelist domain name includes a concatenation of at least the first domain name, the identifier for the registrant, and the identifier for the Internet domain name registrar [0051 - The Registrar's web site may also generate additional similar domain names and, if the generated domain names are determined to be available, display the available alternative domain names to the Customer 20. The similar domain names may be generated by replacing the desired TLD with one of the other possible TLDs, by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word] [0076 - a Verify WHOIS Service 812 may be used to automatically verify that the Customer 20 is the registrant of the domain name and that the First Registrar 605 is currently the Registrar of record].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 6.


h.) Consider claim 8, Waldron teaches the method of claim 1, further comprising wherein writing the generated whitelist domain name to the whitelist domain name registry system does not include writing the first domain name to a domain name system server external to the whitelist domain name registry system [0046 - The request to the registry device includes the verification code that was provided by the verification service provider. However, the request does not include information that was accessed by the verification service provider device, as the information used by the verification service provider device to perform the verification process was not transmitted to the registrar device 300. Thus, the information used by the verification service provider device remains secure].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

i.) Consider claim 9, Waldron does not explicitly teach the method of claim 1, further comprising: in response to determining, by the target domain name registry system, that a second generated whitelist domain name does not exist in the whitelist domain name registry system; determining, by the target domain name registry system, that a second registrant is subject to control by the verification system, and in response to determining that the second registrant is subject to control by a domain name management system, denying a request to register a second target domain name on behalf of a second registrant.
In an analogous art, Ruiz teaches the claimed feature(s) in response to determining, by the target domain name registry system, that a second generated whitelist domain name does not exist in the whitelist domain name registry system [0077 - The Verify WHOIS Service 812 may parse the registrant's name and administrative contact's email address from the full WHOIS record, and the administrative email is checked for consistency] [0078 - If the administrator's email address is not correct, then the Customer 20 must update the email address at the First Registrar 605 before proceeding];
determining, by the target domain name registry system, that the second registrant is subject to control by the verification system, and in response to determining that a second registrant is subject to control by a domain name management system, denying a request to register a second target domain name on behalf of a 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

j.) Consider claim 10, Waldron does not explicitly teach the method of claim 1, further comprising: in response to determining, by the target domain name registry system, that a second generated whitelist domain name does not exist in the whitelist domain name registry system; determining, by the target domain name registry system, that a second target domain name is subject to control by the verification system, and in response to determining that a second target domain name is subject to control by a domain name management system, denying a request to register a second target domain name on behalf of a second registrant.
In an analogous art, Ruiz teaches the claimed feature(s) in response to determining, by the target domain name registry system, that a second generated whitelist domain name does not exist in the whitelist domain name registry system [0077 - The Verify WHOIS Service 812 may parse the registrant's name and administrative contact's email address from the full WHOIS record, and the administrative email is checked for consistency] [0078 - If the administrator's email address is not correct, then the Customer 20 must update the email address at the First Registrar 605 before proceeding];
determining, by the target domain name registry system, that a target domain name is subject to control by the verification system, and in response to determining that the target domain name is subject to control by a domain name management system, denying a request to register a second target domain name on behalf of a second registrant [0078 - If the administrator's email address is not correct, then the Customer 20 must update the email address at the First Registrar 605 before proceeding to transfer the domain name. The status flag may be set to indicate that the Customer 20 provided information does not match the authoritative source provided 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

k.) Consider claim 11, Waldron does not explicitly teach the method of claim 1, further comprising: in response to determining, by the target domain name registry system, that a second generated whitelist domain name does not exist in the whitelist domain name registry system; determining, by the target domain name registry system, that a second registrant is subject to control by the verification system, and in response to determining that a second registrant is subject to control by a domain name management system, denying a request to register a domain name specified by a request received from the second registrant.
In an analogous art, Ruiz teaches the claimed feature(s) in response to determining, by the target domain name registry system, that a second generated whitelist domain name does not exist in the whitelist domain name registry system [0077 - The Verify WHOIS Service 812 may parse the registrant's name and administrative contact's email address from the full WHOIS record, and the administrative email is checked for consistency] [0078 - If the administrator's email address is not correct, then the Customer 20 must update the email address at the First Registrar 605 before proceeding];
determining, by the target domain name registry system, that a second registrant is subject to control by the verification system, and in response to determining that a second registrant is subject to control by a domain name management system, denying a request to register a domain name specified by a request received from the second registrant [0078 - If the administrator's email address is not correct, then the Customer 20 must update the email address at the First Registrar 605 before proceeding. The status flag may be set to indicate that the Customer 20 provided information does not match the authoritative source provided information. A domain name with a status flag of pendWhois may be handled by a manual or automatic processing interface. Depending on what does not match, an appropriate email may be sent to the Customer 20 explaining how to correct the situation].


l.) Consider claim 12, Waldron teaches the method of claim 1, further comprising wherein the sending occurs in response to determining that at least the registrant or the Internet domain name registrar is subject to control or oversight by the verification system [0026 - a verification service provider device 102 performs registry services and receives and processes verification requests relating to domain name operations. Verification requests related to domain name operations may include operations on domains, for example, creating, changing, or deleting a domain name registration, operations on a host, for example, a device that hosts the domain, and/or operations on a contact, for example, a registrant or owner of a domain name] [0027 - System 100 further may further include a registrar device 106 that receives requests from a client device 108 to facilitate performance of registry operations];
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

m.) Consider claim 13, Waldron teaches the method of claim 1, further comprising wherein the sending occurs in response to determining that the first domain name is subject to control or oversight by the verification system [0026 - a verification service provider device 102 performs registry services and receives and processes verification requests relating to domain name operations] [0027 - System 100 further may further include a registrar device 106 that receives requests from a client device 108 to facilitate performance of registry operations];
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

n.) Consider claim 14, Waldron teaches the method of claim 1, further comprising wherein each set of one or more commands to register the first domain name on behalf of the registrant includes registration credentials [0026 - a verification service provider device 102 performs registry services and receives and processes verification 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

o.) Consider claim 15, Waldron does not explicitly teach the method of claim 14, further comprising, in response to determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain name registry system, retrieving, by the target domain name registry system, registration information for the generated whitelist domain name, comparing, by the target domain name registry system, the retrieved registration information for the generated whitelist domain name to the registration credentials of the second set of one or more commands to register the first domain name on behalf of the reqistrant, and evaluating, by the target domain name registry system, the second set of one or more commands to register the first domain name on behalf of the registrant based at least in part on the comparison of the retrieved registration information to the registration credentials.
In an analogous art, Earl teaches in response to determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain name registry system, retrieving, by the target domain name registry system, registration information for the generated whitelist domain name [Column 9, line 54 to Column 10, line 27; Figure 3, blocks 308-310 - After detecting a discrepant domain name mapping, a request is sent to the authoritative DNS server for a domain name to IP address mapping list. The mapping list is then sent to the checking application via the authoritative DNS server];
comparing, by the target domain name registry system, the retrieved registration information for the generated whitelist domain name to the registration credentials of the second set of one or more commands to register the first domain name on behalf of the registrant [Column 9, line 54 to Column 10, line 27; Figure 3; Block 312 - the discrepant domain name mapping is compared with the domain name mapping list received from the authoritative DNS server via the checking server]; and 

Schuster further teaches a set of one or more commands to register the first domain name on behalf of the registrant (domain management system comprises a database, par [0023], the domain name management system updates its database, par [0027]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the teachings of Shuster in Waldron/Ruiz/Earl to suggest allow sub0domain names. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Waldron/Ruiz/Earl/Smith/Schuster to minimize complications in the creation of sub-domain/domain name combinations (par [0007]). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.

p.) Consider claims 16 and 25, Waldron teaches a computer-readable storage device storing instructions that, in response to being executed by a computing system having one or more processors, cause the computing system to perform a method, the method comprising: 
receiving a first set of one or more commands to register a first domain name [Figure 1; 0026 - System 100 may include a verification service provider device 102 that performs registry services and receives and processes verification requests relating to domain name operations, e.g. creating a domain name registration] [0027 - System 100 further may further include a registrar device 106 that receives requests from a client device 108 to facilitate performance of registry operations];
determining whether the first domain name is approved to be registered [0044 - FIG. 3 illustrates some components of a registrar device 300 for facilitating a registry operation] [0046 - a verification code may be 
However, Waldron does not explicitly disclose of, in response to determining that the first domain name is approved to be registered, generating a whitelist domain name that is different from the first domain name, and writing the generated whitelist domain name to a whitelist domain name registry system; after writing the generated whitelist domain name to the whitelist domain name registry system, receiving a second set of one or more commands to register the first domain name; and in response to determining that the generated whitelist domain name exists in the whitelist domain name registry system, writing the first domain name to a target domain name registry system, wherein the target domain name registry system is different from the whitelist domain name registry system.
An analogous art Ruiz shows and discloses of, in response to determining that the first domain name is approved to be registered, generating a whitelist domain name that is different from the first domain name [Figure 3, block 312, availability of the domain name is checked. At block 313, similar or alternative domain names are suggested to the customer for selection. The Examiner submits that the alternative domain names suggests the suggested domain name being different from the requested domain name (i.e. first domain name)].
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Ruiz by incorporating the idea of optimized internal databases, in order to periodically download the registered domain names with their corresponding web sites, from domain name registries, thereby searches are much faster than prior art searches of domain name registries (See Ruiz, Paragraph 0017).
Another analogous art Earl further teaches writing the generated whitelist domain name to a whitelist domain name registry system [Column 4, lines 30-35, Figure 1 - a valid list data store 110 comprises authorized domain name to IP address mappings is provided and used by the Authoritative DNS server 112];
after writing the generated whitelist domain name to the whitelist domain name registry system, receiving a second set of one or more commands to register the first domain name [Column 6, lines 47-67, Figure 3 - the plurality of domain name to IP address mappings of a plurality of domain name system cache servers are checked against a valid list data store] [Column 9, line 54 to Column 10, line 27; Figure 3, blocks 308-310 - After 
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Earl by incorporating the idea of the checking server and the checking application along with the valid list, in order to promote a more rapid propagation of DNS record changes, thereby reducing the risk that the domain name to IP address mappings that are being used are invalid or tampered with by attackers (See Earl, Column 4, lines 10-17).
The combined teachings of Waldron/Ruiz/Earl do not explicitly teach in response to determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain name registry system . . . writing, by the target domain name registry system, the first domain name to a domain name system (DNS) server associated with the target domain name registry system.
However, Smith in a similar field of endeavor discloses a system and method for providing domain name suggestions including:
in response to determining, by the target domain name registry system, that the generated whitelist domain name exists in the whitelist domain name registry system . . . writing, to the target domain name registry system, the first domain name to a domain name system (DNS) server associated with the target domain name registry system (generated domain name suggestions that are available for registration may be analyzed and "bad" domain name suggestions may be eliminated. For example, a generated domain name may have been previously presented to this and/or other customers for registration, and bad domain name results may be determined by comparing the generated domain names with lists of domain names with lists of domain names known to have been associated with botnets, suggested domain names are recorded and may be provided to customers, pars [0042-0043 and [0045]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the teachings of Smith in Waldron/Ruiz/Earl to maintain suggested domain names. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Waldron/Ruiz/Earl/Smith to improve identifying and suggesting available domain names. 

 wherein the generated whitelist domain name is generated based at least in part on the first domain name and includes at least portion of a whitelist subdomain name; 
wherein the second set of one or more commands to register the first domain name are received before the first domain name is registered in a target domain name registry system. 
However, Shuster in a similar field of endeavor discloses a method for conducting Internet domain name service to users including:
wherein the generated whitelist domain name is generated based at least in part on the first domain name and includes at least portion of a whitelist subdomain name; 
wherein the first domain name is not currently registered in the target domain name registry system at the time of the evaluating; and
wherein the writing step is written so that the first domain name is registered in the target domain name registry system (domain management system comprises a database, par [0023], At this website, prospective sub-domain name buyers use the domain name management search engine to locate domain names available in its database.  After locating a particular domain name, the desired sub-domain name is select.  If this sub-domain name is currently available, the prospective sub-domain name buyer fills out an on-line application requesting service; otherwise, an unavailability message with a list of similar sub-domains is sent, and the prospective sub-domain name buyer is asked to reselect a sub-domain name, once the domain name management system updates its database, a message confirming the transfer of rights of the particular sub-domain name is sent both to the sub-domain name buyer and the domain name owner, par [0027]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the teachings of Shuster in Waldron/Ruiz/Earl to suggest allow sub0domain names. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Waldron/Ruiz/Earl/Smith/Schuster to minimize complications in the creation of sub-domain/domain name combinations (par [0007]). 

claim 17, Waldron teaches the device of claim 16, further comprising wherein at least one of the one or more commands to register the first domain name includes: credentials for a registrant, credentials for a registrar, and the first domain name [0026 - a verification service provider device 102 performs registry services and receives and processes verification requests relating to domain name operations. Verification requests related to domain name operations may include operations on domains, for example, creating, changing, or deleting a domain name registration, operations on a host, for example, a device that hosts the domain, and/or operations on a contact, for example, a registrant or owner of a domain name].
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the credentials for a registrant, credentials for a registrar, and the first domain name alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

r.) Consider claim 18, Waldron teaches the device of claim 17, further comprising wherein determining whether the first domain name is approved to be registered comprises: 
determining whether the registrant is approved to register the first domain name [0026 - verification requests related to domain name operations may include operations on domains, for example, creating, changing, or deleting a domain name registration, and/or operations on a contact, for example, a registrant or owner of a domain name]; and 
determining whether the registrar is approved to register the first domain name [0034 - Upon receipt of a verification request from, for example, a registrar device such as the registrar device 106, verifier 202 may perform a verification process];
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.

s.) Consider claim 20, Waldron teaches the device of claim 16, further comprising wherein writing the generated whitelist domain name to the whitelist domain name registry system comprises: 

   (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the DNS server alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

t.) Consider claim 21, Waldron does not explicitly teach the method of claim 16, wherein writing the generated whitelist domain name to the whitelist domain name registry system enables the generated whitelist domain name to be readable via the DNS protocol, the RDAP protocol, the WHOIS protocol, an RDDS server, or any combination thereof.
In an analogous art, Ruiz teaches the claimed feature(s) wherein writing the generated whitelist domain name to the whitelist domain name registry system enables the generated whitelist domain name to be readable via the WHOIS protocol, the DNS protocol, the RDAP protocol, an RDDS server, or any combination thereof [0076 - a Verify WHOIS Service 812 may be used to automatically verify that the Customer 20 is the registrant of the domain name and that the First Registrar 605 is currently the Registrar of record]; 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the WHOIS protocol alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

u.) Consider claim 22, Waldron does not explicitly teach the method of claim 16, wherein writing the first domain name to the domain name registry comprises: writing the first domain name to at least one of a DNS server, an RDAP server, a WHOIS server, an RDDS server, or any combination thereof
In an analogous art, Ruiz teaches the claimed feature(s) wherein writing the first domain name to a domain name registry comprises: writing the first domain name to at least one of a DNS server, an RDAP server, a WHOIS server, an RDDS server, or any combination thereof [0076 - For domain names where the Registry 22 is the authoritative source for the contact information, e.g. a domain name having a TLD of .biz, .info, or .us, the Verify WHOIS Service 812 may obtain the full WHOIS record directly from the Registry's WHOIS database]; 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the WHOIS server alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

v.) Consider claim 26, Waldron teaches the device of claim 25, further comprising: 
wherein the second set of one or more commands to register the first domain name includes: credentials for a registrant, credentials for a registrar, the first domain name, or any combination thereof [Figure 1; 0026 - System 100 may include a verification service provider device 102 that performs registry services and receives and processes verification requests relating to domain name operations, e.g. creating a domain name registration. Verification requests related to domain name operations may include operations on domains, for example, 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the credentials for a registrant, credentials for a registrar, and the first domain name alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 25.

w.) Consider claim 27, Waldron does not explicitly teach the method of claim 16, wherein the generated whitelist domain name is not written in the target domain name registry system and the first domain name is not written in the whitelist domain name system.
In an analogous art, Ruiz teaches the claimed feature(s) wherein the generated whitelist domain name is not written in the target domain name registry system and the first domain name is not written in the whitelist domain name system [0075 - A Customer 20 may indicate on the Second Registrar's web site that the Customer 20 wants to transfer a domain name from a First Registrar 605, i.e. the currently sponsoring Registrar of record, to a Second Registrar 24] [0078 - If the administrator's email address is not correct, then the Customer 20 must update the email address at the First Registrar 605 before proceeding. (Step 1102) This prevents an unauthorized person from transferring a domain name from the First Registrar 605 to the Second Registrar 24 without proper authority to do so] [0081 - If the Customer 20 decides to deny the transfer after logging into the secure area, the transfer is cancelled and the status flag for the domain name is set to indicate this denial].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

x.) Consider claim 28, Waldron does not explicitly teach the method of claim 16, wherein each entry in the whitelist domain name registry system corresponds to a target domain name that has been pre-approved for registration in another registry system by a corresponding pre-qualified registrant.

The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

y.) Consider claim 29, Waldron does not explicitly teach the method of claim 16, the method further comprising: receiving, from a verification system, an indication that a registrant has sought, from the verification system, pre-approval to register the first domain name; and receiving, in response to the verification system pre-approving the registrant to register the first domain name, an indication that a whitelist domain name corresponding to the first domain name was registered with the whitelist domain name registry system, wherein the whitelist domain name is different from the target domain name.
In an analogous art, Ruiz teaches the claimed feature(s) receiving, from a verification system, an indication that the registrant has sought, from the verification system, pre-approval to register the first domain name [0075 - After the customer indicates the domain name to be transferred on the Second Registrar's web site, the domain name will have a status flag indicating a transfer request, e.g. pendant, and the necessary registration information may be stored in a table in the Internal Database 601]; and 
receiving, in response to the verification system pre-approving the registrant to register the first domain name, an indication that a whitelist domain name corresponding to the first domain name was registered with the whitelist domain name registry system [0077 - The Verify WHOIS Service 812 may parse the registrant's name and administrative contact's email address from the full WHOIS record for a comparison to the registrant name and administration email address that the Customer 20 gave the Second Registrar 24 when selecting to transfer the domain name] [0079 - If the Customer 20 entered registrant name and administrative email match with the 
wherein the whitelist domain name is different from the target domain name [0051 - The Registrar's web site may also generate additional similar domain names and, if the generated domain names are determined to be available, display the available alternative domain names to the Customer 20. The similar domain names may be generated by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

z.) Consider claim 30, Waldron does not explicitly teach the method of claim 1, wherein the whitelist domain name includes a concatenation of at least the first domain name and an identifier for the registrant, the method further comprising: determining that the registrant is pre-approved to register the first domain name at last in part by determining that the whitelist domain name that includes the concatenation of at least the first domain name and the identifier for the registrant is registered in the whitelist domain name registry system.
In an analogous art, Ruiz teaches the claimed feature(s) wherein the whitelist domain name includes a concatenation of at least the first domain name and an identifier for the registrant [0051 - The Registrar's web site may also generate additional similar domain names and, if the generated domain names are determined to be available, display the available alternative domain names to the Customer 20. The similar domain names may be generated by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word];
the method further comprising: 
determining that the registrant is pre-approved to register the first domain name at last in part by determining that the whitelist domain name that includes the concatenation of at least the first domain name and the identifier for the registrant is registered in the whitelist domain name registry system [0051 - if the generated 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Z1.) Consider claim 31, Waldron does not explicitly teach the method of claim 1, wherein the whitelist domain name includes a concatenation of at least the first domain name and an identifier for a registrar, the method further comprising: determining that the registrar is pre-approved to register the first domain name on behalf of the registrant at last in part by determining that the whitelist domain name that includes the concatenation of at least the first domain name and the identifier for the registrar is registered in the whitelist domain name registry system.
In an analogous art, Ruiz teaches the claimed feature(s) wherein the whitelist domain name includes a concatenation of at least the first domain name and an identifier for a registrar [0050 - The similar domain names may be generated by replacing the desired TLD with one of the other possible TLDs, by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word, preferably one that has been found to be popular among domain name registrants, as a prefix or suffix to the non-TLD portion. (Step 313)]; the method further comprising:
determining that the registrar is pre-approved to register the first domain name on behalf of the registrant at last in part by determining that the whitelist domain name that includes the concatenation of at least the first domain name and the identifier for the registrar is registered in the whitelist domain name registry system [0051 - if the generated additional domain names are determined to be available, display the available alternative domain names to the Customer 20. The similar domain names may be generated by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word] [0077 - The Verify WHOIS Service 812 may 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Z2.) Consider claim 32, Waldron does not explicitly teach the method of claim 16, the method further comprising: receiving a third set of one or more commands to register a second domain name on behalf of a second registrant; in response to receiving the third set of one or more commands to register the second domain name on behalf of the second registrant, generating a whitelist domain name that includes a concatenation of at least the second domain name and an identifier for the second registrant; receiving a fourth set of one or more commands to register the second domain name on behalf of a third registrant; and in response to receiving the fourth set of one or more commands to register the second domain name on behalf of the third registrant, generating a whitelist domain name that includes a concatenation of at least the second domain name and an identifier for the third registrant.
In an analogous art, Ruiz teaches the claimed feature(s) of receiving a third set of one or more commands to register a second domain name on behalf of a second registrant [Figure 3, Blocks 310-311 – a customer selects an unregistered domain name to register and enters the desired domain name]; 
in response to receiving the third set of one or more commands to register the second domain name on behalf of the second registrant, generating a whitelist domain name that includes a concatenation of at least the second domain name and an identifier for the second registrant [Figure 3, Block 312-313 – Availability of the domain name is checked, and similar and alternative domain names are suggested to the customer for selection] [0050 - The similar domain names may be generated by replacing the desired TLD with one of the other possible TLDs, by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word, preferably one that has been found to be popular among domain name registrants, as a prefix or suffix to the non-TLD portion. (Step 313)];

in response to receiving the fourth set of one or more commands to register the second domain name on behalf of the third registrant, generating a whitelist domain name that includes a concatenation of at least the second domain name and an identifier for the third registrant [Figure 3, Block 312-313 – Availability of the domain name is checked, and similar and alternative domain names are suggested to the customer for selection] [0050 - The similar domain names may be generated by replacing the desired TLD with one of the other possible TLDs, by replacing the non-TLD portion of the domain name with a synonym or by concatenating a short word, preferably one that has been found to be popular among domain name registrants, as a prefix or suffix to the non-TLD portion. (Step 313)].
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Pannese et al. (US 9,992,155 B2) discloses a DNS alias synchronization in replication technology. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.